DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) and(a)(2) as being anticipated by Nobukawa 2018015086.
In regards to claim 1 see paragraphs 7 and 8 of the PG Pub to Nobukawa In regards to claims 7-10 see Figures 57 and 58 and paragraphs 0155- 190 and 239—253 for outlier filters. 
[0007] The global navigation satellite system (GNSS) combined with the dead-reckoning (DR) technique is expected to provide a vehicle positioning solution, but it may contain an unacceptable amount of error due to multiple causes, e.g., atmospheric effects, clock timing, and multipath effect. Particularly, the multipath effect is a major issue in the urban canyons because it can create a large bias, e.g., 100 m, which may vary significantly depending on the shapes and sizes of surrounding buildings which are difficult to be quantified (and also the satellite configurations).

    PNG
    media_image1.png
    729
    519
    media_image1.png
    Greyscale

[0008] In this case, since fusing the GNSS and DR signals would not guarantee an accurate position due to the unpredictable GNSS bias, using the DR without the GNSS is one way to eliminate these GNSS associated issues; however, it would contain position and heading angle errors due to errors from an inaccurate initialization of the DR that is based on the GNSS position and integration errors that accumulate small biases in the speed and yaw rate sensors. This invention overcomes these issues in the DR solution by a geofencing framework based on road geometry information and multiple supplemental kinematic filters. It guarantees a road-level accuracy and enables certain V2X applications which does not require sub-meter accuracy, e.g., signal phase timing, intersection movement assist, curve speed warning, reduced speed zone warning, and red-light violation warning. Automated vehicle is another use case.
[0155] Here, we describe some of the embodiments of our system and method:

[0156] Let's look at the details of one method:

[0157] Three metrics are considered every time a new GNSS position estimate is provided, and each metric compares kinematic variables obtained from the GNSS and vehicle sensors. When these metrics appear to be within tolerances, the GNSS signal is considered valid.

[0158] Each metric is explained in detail in the following sections:

[0159] First Metric:

[0160] The first metric, M1, compares speed values from GNSS with that from the vehicle sensor sampled within a moving time window of an interval between a past time and the current time. It is described by the ratio:

[00003] M 1  ( t c ) = n  ( { i .Math. : .Math. .Math. V GNSS i - V CAN i .Math. ≤ Δ .Math. .Math. V thres , t i ∈ [ t c - Δ .Math. .Math. T 1 , t c ] } ) n 1 ( 1 )

[0161] where the numerator is the number of occurrences that the speed difference between the two sensors is less than a threshold value, ΔV.sub.thres, the denominator is the number of time stamps in the moving window, t.sub.c is a current time stamp, and ΔT.sub.1 is the interval of the moving window. The condition that this metric must satisfy for a GNSS signal to be valid is:

M.sub.1(t.sub.c)≥p.sub.1  (2)
[0162] where p1 is a constant threshold value which is not greater than 1.

[0163] Second Metric:

[0164] The second metric, M2, compares the changes of the heading angle from the GNSS and that derived from yaw rate sensor signals. This comparison is to be made for all combinations of time pairs within a moving time window. This time window is similar to the one in the first metric, but its window size may be different. This metric accounts for two characteristics: 1) overall heading change (i.e., final offset) and 2) fluctuations (i.e., smoothness).

[0165] The GNSS heading change between two time points is calculated by either:

[00004] Δ .Math. .Math. ψ GNSS i , j = tan - 1  ( E j - E i N j - N i ) ( 3 )

[0166] for geographic coordinates, where λ is latitude and φ is longitude for the geographic coordinate system, and i and j are the indices of two time stamps in the current moving window, i.e., (t.sub.i,t.sub.j)ϵ[t.sub.c−ΔT.sub.2,t.sub.c],t.sub.i<t.sub.j

[0167] where ΔT.sub.2 is the size of the moving window.

[0168] Or, on the other hand, a heading change can be calculated by integrating the yaw rate using the trapezoid rule:

[00005] Δ .Math. .Math. ψ CAN i , j = .Math. k = i + 1 j .Math. ( ( r k - 1 + r k ) 2 .Math. Δ .Math. .Math. t k ) ( 4 )

[0169] where rk is the yaw rate at t=tk, and Δt.sub.k=t.sub.k−t.sub.k-1.

[0170] As a result, the second metric is defined by:

[00006] M 2  ( t c ) = .Math. ∀ ( i , j ) i < j .Math. .Math. Δ .Math. .Math. ψ GNSS i , j - Δ .Math. .Math. ψ CAN i , j .Math. ( 5 )

[0171] and for a valid GNSS signal,

M.sub.2(t.sub.c)<p.sub.2  (7)
[0172] where p2 is an angular threshold representing a maximum allowable value for the sum of the absolute values of the heading change differences.

[0173] Third Metric:

[0174] The third metric, M3, evaluates the positional stability of GNSS data by comparing the curvature of the GNSS trajectory and a derived trajectory from the speed and yaw rate sensors on the vehicle.

[0175] The GNSS curvature at time ti is approximated by using heading angles and speeds from two consecutive time stamps:

c.sub.GNSS.sup.i-1,i=ΔH.sub.GNSS.sup.i-1,i/L.sub.GNSS.sup.i-1,i  (8)
[0176] where c.sub.GNSS.sup.i is the curvature of the GNSS trajectory, ΔH.sub.GNSS.sup.i-1,i is the heading change defined by:

ΔH.sub.GNSS.sup.i-1,i=H.sub.GNSS.sup.i−H.sub.GNSS.sup.i-1  (9)
where
[00007] H GNSS i = tan - 1  ( E GNSS i - E GNSS i - 1 N GNSS i - N GNSS i - 1 ) , ( 10 )

[0177] and L.sub.GNSS.sup.i-1,i is the distance traveled in [t.sub.i-1, t.sub.i], or

L.sub.GNSS.sup.i-1,i=V.sub.GNSS.sup.i-1.Math.(t.sub.i−t.sub.i-1)  (11)
[0178] Applying the above calculations to each time stamp in a target moving window ΔT.sub.3 we can find the average GNSS curvature at the current time for that moving window, i.e.,

[00008] c _ GNSS  ( t c ) = .Math. k = 3 n 3 .Math. c GNSS k - 1 , k n 3 - 2 ( 12 )

[0179] On the other hand, another curvature derived from the vehicle sensors is calculated as follows:

[00009] c _ CAN  ( t c ) = .Math. k = 2 n 3 .Math. ( r k - 1 + r k ) .Math. k = 2 n 3 .Math. ( V CAN k - 1 + V CAN k ) ( 13 )

[0180] Consequently, the third metric and condition for a valid GNSS signal are described as

[00010] M 3  ( t c ) = .Math. c _ GNSS  ( t c ) - c _ CAN  ( t c ) c _ CAN  ( t c ) .Math. < p 3 ( 14 )

[0181] where p3 is a threshold for this metric.

[0182] Fourth Metric:

[0183] The fourth metric also considers positional stability, but is used only if the third metric fails to satisfy its validity condition. It calculates a lateral offset created between the two trajectories in the same moving window for the third metric.

[0184] Using the GNSS data, the lateral displacement is calculated by

y.sub.GNSS(t)=x.sub.GNSS sin(Δψ.sub.GNSS/2)  (15)
[0185] where x.sub.GNSS and y.sub.GNSS are the longitudinal and lateral displacements, respectively, and Δψ.sub.GNSS is the heading change between the first and last time stamps of the moving time window.

[0186] On the other hand, it is calculated using the vehicle sensors by the following equations:

[00011] y CAN  ( t c ) = .Math. k = 2 n 3 .Math. ( ( V CAN k - 1 + V CAN k ) ( r CAN k - 1 + r CAN k ) .Math. ( 1 - cos  ( r CAN k - 1 + r CAN k 2 ) ) ) ( 16 )

[0187] The offset between these is used as the fourth metric:

[00012] M 4 = .Math. y GNSS  ( t c ) - y CAN  ( t c ) y CAN  ( t c ) .Math. < p 4 ( 17 )

[0188] where p4 is a threshold that this metric must satisfy for a GNSS signal to be considered valid.

Implementation of the GNSS Quality Filter

[0189] The overall GNSS quality assessment system operates as depicted in FIG. 57. Each metric is evaluated sequentially where if the corresponding condition fails a GNSS signal is considered invalid except for the third metric: If the third metric does not satisfy the condition, the fourth metric is evaluated. This is just one implementation model example, but it can be any combination.

[0190] An example situation where this system is useful is driving in a city in which GNSS signals may be corrupted occasionally due to the multipath effect that occurs in the urban canyon. In such a situation, it is important to be able to accept a GNSS signal when it is valid and discard otherwise. FIG. 58 shows a schematic of a prototype in which an existing positioning system in the V2X system is augmented by the methodology explained above. The current invention denoted by * serves as a quality filter for V2X applications to reduce the numbers of false positives and negatives. [0239] First, combine the paths which start and end with the same heading angles. [0240] Second, combine the parts of paths of the vehicles which have the same headings in that part. [0241] For the combined paths which are headed in the same direction, update the weights (using the above formula) of the paths (or parts of the paths). [0242] Detect Lane changes in the captured/stored data, and discard that data (either part or full info from that vehicle). Different methods of detecting lane changes have been proposed in previous inventions (see the parent applications). Any of those methods can be used here for the detection of lane changes. [0243] In addition, the statistical Median operation can be also used to filter outliers in positions and paths. It also can help for the lane change detection. [0244] In one embodiment, generally, the outliers may be bad data points, and cannot be relied on. So, we filter them out. In one embodiment, assuming the normal distribution, if any data point is beyond 2 standard deviations, from the peak, it is considered as the outlier point, and gets discarded. [0245] In one embodiment, a vehicle is monitored from its center, as a point, for tracking purposes. [0246] In one embodiment, a vehicle is monitored from the middle front point and the middle back point, as 2 points, for tracking purposes. So, for example, if one point (e.g. the front point) is in one lane and the other point is in another lane, that may indicate transition between lanes or changing lanes, if the difference is above a threshold, which is measured with respect to the distance perpendicular to the lane direction, or with respect to the angle relative to the lane direction.

[0247] Step 2: Determining Intersection Region and Splitting the lanes: (see FIGS. 20-23)

[0248] Intersection Diamond region can be identified from the above data in the following ways: (see FIG. 28)

[0249] 1. Using Speed profiles of the vehicles.

[0250] 2. Using Heading angles of the vehicles.

[0251] 3. Using Intersection of Lanes (generated from Vehicle Travel paths).

[0252] Now, let's look at different methods in details:

[0253] Method 1: Using Speed Profiles of the vehicles: (see FIGS. 20-22) [0254] For each of the lanes, consider the stop location of all the vehicles traversing on that lane. [0255] Of these locations, discard the locations where the vehicle stays for lesser than a short time period t.sub.1, say e.g. 5 sec. (As these could have been recorded due to vehicle slow motion, and would not have the time for GPS stabilization. So, they should be discarded.) [0256] Of all these locations, using statistical methods, e.g. using standard-deviation method, neglect the outliers (e.g. 5% outliers), or e.g., discard the tail of the probability distribution on either side, as e.g., extreme cases or unreliable cases. [0257] Consider vehicle travel direction on the road (based on locations and timestamps), and pick up the location which comes farthest and toward the exiting end of the lane, as P.sub.far. [0258] Pick up all the locations which lay within distance L.sub.2 of P.sub.far, say e.g. within 7 m of the selected location, or A.sub.3. Calculate the percentage of vehicles in this circle or region. If the percentage of vehicles in this circle or region is below S.sub.1, say e.g. 7% of the total vehicle locations on this lane, then discard the selected location and reconsider above step for selecting a location. [0259] If Vehicle lengths are known, use them, as L.sub.3, else use L.sub.default, e.g. 5 m, as typical length, and then calculate the average of vehicle lengths. (We can eliminate this step and use 5 m, directly, if required, or if not enough data is available from the vehicles.) [0260] Construct average of locations based on average of GPS location of all vehicles which fall within area A.sub.3, or the 7 m radius of the selected location. [0261] Calculate the GPS location of the point which falls ahead of the above average-of-locations, at a distance of a fraction of the typical vehicle length, or S.sub.2, e.g. half (or 55 percent) of average vehicle length. [0262] The GPS location of each of the lanes, constructed based on the above steps, provides the outer edge of the Intersection Diamond region.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobukawa ‘086 in view of Hammond 20190138000.
The PG Pub to Nobukawa discloses all feature of the claimed invention but for the specifics of Euclidean and Mahalanobis distances. The PG Pub to Hammond discloses in paragraph 47 the use Euclidean and Manalanobis distances between two poses. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the reference to Nobukawa with these two distances as taught by Hammond in order to calculate positional data.
Claim(s) 11,14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobukawa ‘086 in view of Elhoushi 20170219359.
The PG Pub to Nobukawa discloses all feature of the claimed invention but for the specifics of the display. Paragraph 58 of Elhoushi  discloses the use of displays which would obviously provided to Nobukawa in order to present the information to the user as would have been obvious at the time the invention was filed.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobukawa ‘086 in view of Elhoushi ‘359 as applied to claim 11 above, and further in view of Hammond ‘000.
The modified PG Pub to Nobukawa discloses all feature of the claimed invention but for the specifics of Euclidean and Mahalanobis distances. The PG Pub to Hammond discloses in paragraph 47 the use Euclidean and Manalanobis distances between two poses. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the reference to Nobukawa with these two distances as taught by Hammond in order to calculate positional data.
Allowable Subject Matter
Claims 3-5, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17 and 18 allowed.
                                                                               PTO-892
     The remaining references cited on the PTO-892 define the general state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M CAMBY whose telephone number is (571)272-6958. The examiner can normally be reached M - F flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571 270 7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD M CAMBY/Primary Examiner, Art Unit 3661